Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Examiner recognizes Applicant’s amendment filed 08/12/2022. The previously noted claim objections are overcome.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,531,146 (“Steinberger”).
Regarding claim 1, Steinberger discloses an adapter device (1) for connecting at least one electrical device (4) to a busbar main system having busbars (12), in which the at least one electrical device is adapted for a busbar sub-system having busbars (9), wherein the adapter device includes an adapter housing (2 and 7) comprising:
a busbar main interface (9 and the interface structure 13) on a rear side of the housing (lower side of 7) and configured for electromechanically contacting busbars of the busbar main system (9 connects to 12, see Figs. 1 and 10) and
one or more busbar sub-interfaces (18) on a front side (upper side) of the housing and which are provided for placing the at least one electrical device on the adapter device (connection devices 16 placed on interfaces 18 connect to the device 4), and which are provided for an electrical connection thereof to the busbar main system via busbars of the respective busbar sub-system integrated in the adapter housing or attached thereto and via electrical conductors contained in the adapter housing (electrical connection through devices 16 to busbars 9 and additional conductors 9 and 13, which are in the housing).
Regarding claim 2, Steinberger discloses wherein the adapter housing of the adapter device comprises two adapter housing halves (2 and 7) which are separable from each other (the upper part 2 may be rotated on the lower adapter part 7, see at least col. 2, lns. 50 – 54) and which are electro-mechanically connected to each other (see Fig. 12 for the mechanical connection between 2 and 7, and portions 16 and 9 are electrically connected).
Regarding claim 3, Steinberger discloses wherein the two adapter housing halves comprise a first adapter housing half (8) on the rear side (lower side) of the adapter housing, which comprises the busbar main interface for electromechanically contacting of busbars of the busbar main system (busbars 9 connect to main busbars 12), and a second adapter housing half (2) at the front side (upper side) of the adapter housing comprising the busbar sub-interfaces (18) having the busbars (9) of the busbar sub-systems integrated in the adapter housing.
Regarding claim 4, Steinberger discloses wherein the busbar main interface, provided on the rear side of the adapter housing, comprises for each busbar of the busbar main system at least one associated contact component (13) for contacting the corresponding busbar of the busbar main system, wherein a plurality of bus bars of different bus bar sub-systems (adjacent bars 9), provided on the front side of the adapter housing (upper side, see Fig. 12), are electrically connected in parallel to the contact component via conductors or bars contained in the adapter housing of the adapter device (as seen in Fig. 3 member 11 connects bars 9 in parallel).
Regarding claim 5, Steinberger discloses wherein the busbars (9) of the busbar sub-systems integrated in the adapter housing each comprise slot-busbars (9 have slots for connecting to screws 19).
Regarding claim 6, claim 6 recites further detail of one of the three alternatively claimed bus bar types, the hybrid bus bars. As discussed in claim 5, Steinberger discloses slot-busbars, satisfying the alternatively claimed structure, and thus claim 6 is still read upon by Steinberger.  
Regarding claim 7, Steinberger discloses wherein a wall (upper wall) on the front side of the housing of the adapter housing adjacent the busbar sub-interface comprises feed-through-slots (18) for passing through electrical contacts of an electrical device to be connected (19, which is used to connect the device 4, passes through slot 18), which are insertable into underlying contact slots of a slot-busbar (19 are screwed into busbar 9 and thus are inserted into a slot of busbar 9) integrated in the adapter housing for electrically contacting the busbars of the busbar main system.
Regarding claim 8, Steinberger discloses wherein the adapter housing of the adapter device is elongated (see Fig. 2), and comprises, on the rear side of the housing along a longitudinal axis of the adapter housing, a plurality of contact components (13 and 11), arranged one above the other (see Fig. 1) along the longitudinal axis and configured (13 and 11 each extend along the longitudinal axis) for contacting a plurality of busbars (12) of the busbar main system which extend in parallel with each other (see Fig. 1) and in a horizontal direction transverse to the longitudinal axis (13 and 11 have a width transverse to the longitudinal axis) .
Regarding claim 9, Steinberger discloses wherein the first housing half (7) of the adapter housing having the busbar main interface for electromechanical contacting of the busbars of the busbar main system is fixedly mounted on the busbars of the busbar main system (see 9/11/13 mounting to 12, Fig. 1).
Regarding claim 10, Steinberger discloses wherein the second adapter housing half (7), provided on the housing front side of the adapter housing and having the busbar sub-interfaces (18), is mechanically detachable from the first adapter housing half fixedly mounted to the busbars of the busbar main system, and is mechanically and electrically connectable to the first adapter housing half again after rotation by 180° along a transverse axis of the adapter housing (col. 2, lns. 46 – 54).
Regarding claim 11, Steinberger discloses wherein the busbar main system (12) comprises a number of at least two busbars for different current phases (see col. 3, lns. 44 – 45), which extend parallel to one another in the horizontal direction (see Fig. 1) and which may each be electromechanically contacted by at least one contact component of the busbar main system provided on the rear side of the adapter housing to establish an electrical connection with a corresponding number of busbars of different busbar sub-systems integrated in the adapter housing on the front side of the housing or attached thereto (12 connects to 9, see Fig. 1).
Regarding claim 12, Steinberger discloses wherein the electrical devices placed on the busbar sub-interfaces comprise outlet lines which may be guided through feed-through tunnels in the direction of the longitudinal axis of the adapter housing to an end face of the adapter housing (the adapter is capable of connecting to a device with outlet lines as recited above).
Regarding claim 13, Steinberger discloses wherein mounting rails (3) for attaching terminal blocks or accessory components are provided on at least one end face of the adapter housing (the device mounted to 3 can include terminal blocks or accessory components).
Regarding claim 14, Steinberger discloses wherein the electrical devices mounted on the busbar sub-interfaces of the adapter device comprise fuse-switch-disconnectors which are connected between the busbars of the busbar main system and electrical power loads, which are connected to terminals of terminal blocks and which, when manually operated, disconnect or connect the electrical power loads from or to the busbars of the busbar main system (the adapter is capable of connecting to a device with switches as recited above).
Regarding claim 15, Steinberger discloses wherein the busbars of the busbar main system comprise a nominal current intensity different from the nominal current intensity of the busbars of the busbar sub-systems (to accommodate higher currents coming through a single main bus bar 12 which are attached to member 11 at portion 13, additional bus bars are layered together, which means that the nominal current intensity rating of a single bus bar 12 is different than the three layered bus bars 9, compare Figs. 7, 14, and 16, and also see col. 9, ln. 42 – col. 10, ln. 6) .
Regarding claim 16, Steinberger discloses wherein current and/or voltage measuring units (25 and 28, see col. 8, lns. 47 – 59 and col. 9, lns. 1 – 3) are integrated in the adapter housing of the adapter device for each busbar of the busbar main system and/or the busbar sub-systems (25 are fit within a recess in the adapter housing for current sensing of the associated busbars).
Regarding claim 17, Steinberger discloses wherein a data interface (25 and 28, see col. 8, lns. 47 – 59 and col. 9, lns. 1 – 3) for forwarding and/or distributing signals of a bus system (25 is used to distribute current signals of busbars) is provided on the front side of the adapter housing (25 is on an upper side of the housing, see Fig. 12) for the electrical devices mounted on a bus bar sub-interface (the current being monitored is being sent to an attached device 28).
Regarding claim 18, Steinberger discloses wherein terminal blocks are provided for connecting electrical power loads to the adapter device, which terminal blocks are connected via conductors or bus bars to the electrical power loads mounted on the adapter device (the adapter is capable of connecting to a device with terminal blocks electrically connecting to the busbars of the adapters).
Regarding claim 19, Steinberger discloses wherein current measuring units (25 and 28, see col. 8, lns. 47 – 59 and col. 9, lns. 1 – 3) are provided which measure the electrical currents flowing through the conductors or busbars to the connected electrical power loads (the current being monitored is that which flows through the busbars to the connected power loads of a device).


Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
 Applicant argues that Steinberger does not disclose busbars of the busbar sub-system as required by claim 1. Applicant argues that 18 is not a busbar and thus does not satisfy the claim language. Examiner cannot concur. 
With respect to the busbar sub-system, the claims require “one or more busbar sub-system interfaces” on the front side, and that the interface are “provided for an electrical connection” between the at least one device and the main system “via busbars of the respective busbar sub-system”. Portion 18, a hole which travels through the housing from a top surface to a bottom surface, satisfies the claims because it is an interface to the sub-system busbars 9 mounted at the bottom of the housing. Portion 18 is used as a connection point through which device 4 electrically connects to busbars 9. Portion 18 satisfy the functional language of the claim by being provided for placing the device 4 as seen in Fig. 1, and by providing the pathway for electricity to flow to main bars 12 through bars 9. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).  The features upon which applicant relies (i.e., that the interface is a busbar) are not recited in the rejected claims.  
Applicant further argues that Steinberger only specifies a single connected to the adapter and thus does not satisfy claim 1. Examiner cannot concur. The claims specify the adapter device be capable of connecting to “at least one electrical device” and thus connection to one device satisfies the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Id. Because the claims do not require multiple devices connected to the adapter, Examiner takes no position as to whether Steinberger is so capable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833